Citation Nr: 0707102	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as secondary to Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1973 to February 1975.

This appeal stems from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the veteran's claims of 
entitlement to service connection for Hepatitis C and non-
Hodgkin's lymphoma.  The veteran initiated an appeal of that 
decision.

In September 2004, the veteran testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the Board's offices in Washington, D.C.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

This case was remanded by the Board in February 2005 for 
additional evidentiary development.  This was accomplished, 
and in September 2006 the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
which continued to deny the veteran's claims for entitlement 
to service connection for Hepatitis C and non-Hodgkin's 
lymphoma.  The veteran's claims folder has been returned to 
the Board for further appellate proceedings.

Issue not on appeal

Also appealed was the issue of entitlement to service 
connection for a right knee disability.  However, during the 
September 2004 hearing the veteran indicated that he wished 
to withdraw his appeal as to that issue.  See the hearing 
transcript, page 2.
Accordingly, that issue is no longer before the Board on 
appeal.  
See 38 C.F.R. § 20.204 (2006). 

FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's Hepatitis C is a result of his own willful 
misconduct.

2.  The evidence of record does not support a finding that 
non-Hodgkin's lymphoma existed during the veteran's military 
service or for many years thereafter.

3.  There is no indication of any injury in service.

4.  The veteran has not been service connected for any 
disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2006).

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, .3.307, 3.309, 
3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
Hepatitis C and non-Hodgkin's lymphoma.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  
 




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 2004, including evidence "of a relationship 
between your current disability and an injury, disease, or 
event in military service."  An additional letter from the 
RO dated September 5, 2001 notified the veteran of several 
risk factors associated with the development of hepatitis C, 
including "intravenous drug use." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2001 and January 2004 letters, along with a letter 
from the AMC [issued subsequent to the Board's February 2005 
remand] dated June 30, 2005, whereby the veteran was advised 
of the provisions relating to the VCAA.  

Specifically, the veteran was advised in the January 2004 and 
June 2005 letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the January 2004 and June 2005 letters informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the September 2001 and June 2005 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete such so that the RO could obtain private 
records on his behalf.  The veteran was also advised in all 
three VCAA letters that a VA examination would be scheduled 
if necessary to make a decision on his claims.

The September 2004 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis in original].  

Finally, the Board notes that the June 2005 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
February 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the September 2004 and June 2005 VCAA letters and his claims 
were readjudicated in the September 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
See Mayfield v. Nicholson, No. 02-1077 (December 21, 2006), 
slip opinion at 5-6 [A SSOC that complies with all applicable 
due process and notification requirements constitutes a 
readjudication decision].  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 20, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed hepatitis C and 
non-Hodgkin's lymphoma.  In other words, any lack advisement 
as to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the Board asked that 
a VA nexus be rendered on the veteran's claims in the 
February 2005 remand, which was accomplished in August 2006.  
The report reflects that the examiner reviewed the veteran's 
past medical history and rendered diagnoses and opinions per 
the Board's instructions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony to the undersigned Veterans Law Judge in September 
2004.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for Hepatitis C.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  The 
fast letter indicates, in its Conclusion section, that the 
large majority of Hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2006).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2006).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).



Analysis

The veteran is seeking service connection for Hepatitis C.  
In essence, he contends that he was diagnosed with viral 
hepatitis in service and that his currently diagnosed 
Hepatitis C is the same disease entity.  In that connection, 
he notes that Hepatitis C as a diagnosis did not exist at the 
time of his military service.  See the October 2002 notice of 
disagreement.  He alternatively argues that his Hepatitis C 
is a result of in-service inoculations.  See the February 1, 
2007 Post-Remand Brief.

The Board has no reason to dispute the veteran's contentions, 
as far as they go.  However, for reasons explained below this 
claim is denied because of the Board's finding that the 
veteran's Hepatitis C is the result of his own misconduct, 
namely intravenous drug use.

The veteran himself has indicated that he has been an 
intravenous drug user starting in the military.  See, e.g., 
the June 26, 2001 History and Physical from the Central Texas 
Veterans Healthcare System.  As was discussed in the law and 
regulation section above, drug abuse is considered by law to 
be misconduct, and service connection may not be granted for 
any disease resulting therefrom.  

Briefly, with respect to Hickson element (1), current 
disability, there are a number of competent diagnoses of 
Hepatitis C of record.  With respect to Hickson element (2), 
in-service occurrence of disease or injury, the veteran's 
service medical records indicate that he was hospitalized 
from December 13, 1974 to January 14, 1975 for viral 
hepatitis.  

With respect to Hickson element (3), the August 2006 VA 
examiner did find a relationship between the veteran's 
current Hepatitis C and the incident of "viral hepatitis" 
in military service.  However, the examiner went on to say 
that "the most significant and most likely risk factor for 
the development of the disease was of IV drug usages, which 
occurred during service and for many years thereafter."  

There is no competent medical evidence to the contrary.  The 
veteran as been accorded ample opportunity to provide or at 
least identify such evidence; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  Because the only competent 
medical evidence of record  states that the "most 
significant and most likely" cause of the veteran's 
Hepatitis C is his own willful abuse of drugs in service, 
such is not subject to compensation.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006); see also 
VAOPGPREC 2-97 (1997).
  
The veteran has somewhat vaguely ascribed his Hepatitis C to 
vaccinations which he received in service, notwithstanding 
his long standing history of intravenous drug use.  To the 
extent that the veteran himself contends that a medical 
relationship exists between his Hepatitis C and service, 
any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In addition, although the veteran undoubtedly was vaccinated 
in service as were  millions of other service members, there 
is no indication that the veteran experienced any infection 
therefrom.  Nor is there any other evidence of record which 
would indicate that the equipment used was not properly 
sanitized. The veteran's contention appears to be rank 
speculation on his part, perhaps in an effort to defect 
attention from his intravenous substance abuse.

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence of record supports 
the proposition that the veteran's Hepatitis C is a result of 
his own misconduct.  The benefit sought on appeal is 
accordingly denied.



2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as secondary to hepatitis C.

The veteran contends that his development of non-Hodgkin's 
lymphoma is secondary to his development of Hepatitis C.  See 
the veteran's November 2001 informal claim.  Alternatively he 
argues that his non-Hodgkin's lymphoma is a result of 
handling toxic chemicals in service.  See the veteran's 
November 2005 Statement in Support of Claim.  The Board will 
therefore address this claim on both a direct and secondary 
basis.

Relevant law and regulations

Service connection- in general

The law and regulations pertaining to service connection are 
detailed above and need not be repeated for the sake of 
brevity.  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, 
when such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Direct service connection 

With respect to direct service connection, there are a number 
of competent diagnoses of non-Hodgkin's lymphoma of record.  
Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separate discuss disease and injury. 

Concerning disease, there is no evidence of non-Hodgkin's 
lymphoma in service or for decades after.  It appears that 
non-Hodgkin's lymphoma was first diagnosed in August 2001, 
over a quarter of a century after the veteran left military 
service.  

The veteran testified that J.S., M.D. diagnosed a "lump" in 
his neck in 1975.  
See the September 2004 hearing transcript at page 12.  This 
would have been within the one year presumptive period after 
service.  However, Dr. S. indicated in a January 2005 
statement that treatment records of the veteran are not 
available, and significantly he did not indicate the presence 
of non-Hodgkin's lymphoma in 1975.  

To the extent that the veteran is contending that a "lump" 
on his neck in 1975  represented the onset of non-Hodgkin's 
lymphoma, based on the utterly negative clinical records for 
decades after service the Board finds that the veteran's 
statement is lacking in credibility and probative value.  The 
statement is self-serving and is unsupported by any medical 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]; see also 
Espiritu, supra.  

With respect to in-service injury, the veteran contends that 
his non-Hodgkin's lymphoma is a result of working with 
unspecified hazardous chemicals in service.  See the 
veteran's November 2005 Statement in Support of Claim.  The 
record does not support the conclusion that any in-service 
chemical injury occurred as claimed by the veteran.  
Specifically, there is no indication from the service medical 
records of any injury from handling chemicals.  

Significantly, there is no mention of an in-service chemical 
injury by the veteran until he filed his initial claim of 
entitlement to VA benefits in May 2001, approximately a 
quarter of a century after he left military service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

In short, the Board places greater weight of probative value 
on the negative service medical records than it does on the 
veteran's recent statements.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Because the 
record as a whole  demonstrates that the veteran never 
mentioned a chemical injury in service until he brought up 
the subject in connection with his claim for VA benefits 
approximately 25 years after his separation from service, the 
Board finds his recent statements concerning such injuries to 
be lacking in credibility and probative value.  
See Cartright, supra.  

The Board notes in passing that the veteran's representative 
has also alluded to the veteran's potential exposure to 
ionizing radiation.  However, there is absolutely no 
objective evidence of such exposure.  The veteran is not a 
"radiation-exposed veteran" and does not have a 
"radiogenic disease" as defined in the law and regulations 
pertaining to compensation claims.  See 38 C.F.R. § 3.309(d), 
3.311 (2006).  Accordingly, this argument is without merit.

The Board additionally observes that the veteran did not 
serve in or near Vietnam; therefore  the statutory 
presumptions concerning herbicide exposure are not 
applicable.   See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2006). 

Accordingly, Hickson element (2) has not been met, and the 
veteran's claim of entitlement to service connection for non-
Hodgkin's lymphoma fails on this basis alone.

With respect to element (3), medical nexus, the record 
contains no medical opinion which serves to link the 
veteran's non-Hodgkin's lymphoma to his military service.  
Indeed, in the absence of an in-service disease or injury, a 
medical nexus opinion would seem to be an impossibility.

To the extent that the veteran himself is attempting to 
provide a nexus between his non-Hodgkin's lymphoma and his 
military service, his statements are not probative of a nexus 
between the condition and military service.  Espiritu, supra.

Secondary service connection

In order to prevail on the issue of entitlement to secondary 
service connection, there must be a service-connected 
disability.  In the instant case, the veteran does not have 
any service-connected disability.  As has been discussed 
above, the Board has denied his claim of entitlement to 
service connection for Hepatitis C.  Therefore, the claim 
fails as Wallin element (2) [as well as element (3)] has not 
been satisfied.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for non-Hodgkin's 
lymphoma.  The benefits sought on appeal are accordingly 
denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for Hepatitis C is denied.
 
Service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


